DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of Patent No.: US 11,160,060 B2 to Karjalainen et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,160,060 B2
Instant Application 17/477,037
Claim 1: A method, comprising: 

configuring multiple reporting modes for multi-level based transmitter (TX) beam index reporting for a particular beam/antenna panel group from a plurality of beam/antenna groups, wherein the multiple reporting modes includes at least one of a full reporting mode configuration for the particular beam/antenna panel group, a full reporting mode configuration common for the plurality of beam/antenna panel groups, a differential reporting mode, and a partial reporting mode; 

selecting a reporting mode from the multiple reporting modes; and 

sending a report based on the selected reporting mode.


 

Claim 21: A method, comprising: 

configuring, by a user equipment, at least one reporting mode for transmitter beam index reporting for a particular beam/antenna panel group from a plurality of beam/antenna groups, wherein the at least one reporting mode comprises at least one of a full reporting mode configuration for the particular beam/antenna panel group, a full reporting mode configuration common for the plurality of beam/antenna panel groups, a differential reporting mode, and a partial reporting mode; and 

sending a report based on the configured at least one reporting mode.
 
The instant application discloses virtually all the limitations of the patented application with the exception of ‘selecting a reporting mode from the multiple reporting modes’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘select a reporting mode from the multiple reporting modes’ as disclosed by the patented claim into the instant claim so as to effectively reduce signaling overhead in communication system).
Claim 2:  wherein the full reporting mode configuration for the particular beam/antenna panel group includes at least one of: a beam/antenna panel group ID for an i-th group, a maximum reference signal received power (RSRP) value of the i-th group in dB, a relative power resolution window for the i-th group in dB, a preconfigured relative power resolution window in dB, a relative n-bit relative power offset value defining differential power offset with respect to the maximum RSRP value of the i-th group, and N-different TX beam indices for the i-th group.
Claim 22: wherein the full reporting mode configuration for the particular beam/antenna panel group comprises at least one of: a beam/antenna panel group identification for the particular beam/antenna panel group, a maximum reference signal received power (RSRP) value of the particular beam/antenna panel group, a relative power resolution window for the particular beam/antenna panel group in decibel (dB), a pre-configured relative power resolution window in dB, a relative n-bit relative power offset value defining differential power offset with respect to the maximum RSRP value of the particular beam/antenna panel group, and N-different transmitter beam indices for the particular beam/antenna panel group.  
Claim 3: wherein the full reporting mode configuration common for the plurality of beam/antenna panel groups includes at least one of: a common report for the plurality of beam/antenna panel groups; and group-specific reporting.
Claim 23: wherein the full reporting mode configuration common for the plurality of beam/antenna panel groups includes at least one of: a common report for the plurality of beam/antenna panel groups; and group-specific reporting.
Claim 4: wherein the common report for the plurality of beam/antenna panel groups further comprises at least one of: a maximum reference signal received power (RSRP) value in dB associated over the plurality of beam/antenna panel groups, a list of simultaneously usable beam groups, a capability to simultaneously use reported beam groups, and a relative power resolution window common for the plurality of beam/antenna panel groups.
Claim 24: wherein the common report for the plurality of beam/antenna panel groups comprises at least one of: a maximum reference signal received power value associated with the plurality of beam/antenna panel groups, one of a relative power resolution window common for the plurality of beam/antenna panel groups, and a pre-configured relative power resolution window in dB.
Claim 5: wherein the group-specific reporting further comprises at least one of: a beam/antenna panel group ID, a relative n-bit relative power offset value defining differential power offset to a maximum reference signal received power (RSRP) value over the plurality of beam/antenna panel groups, and N-different TX beam indices for the i-th group.
Claim 25: wherein the group-specific reporting comprises at least one of: a beam/antenna panel group identification, a relative n-bit relative power offset value defining differential power offset to a maximum reference signal received power value over the plurality of beam/antenna panel groups, and N-different transmitter beam indices for a beam/antenna panel group.
Claim 6: wherein the differential reporting mode includes at least one of a single-level non-group-wise differential beam report and a multi-level non-group-wise differential beam report for N scheduled Channel State Information Reference Signal (CSI-RS) antenna ports (AP) or N-previously reported transmitted beams per group.
Claim 26: wherein the differential reporting mode includes at least one of a single-level non-group-wise differential beam report and a multi-level non-group-wise differential beam report for N scheduled Channel State Information Reference Signal (CSI-RS) antenna ports (APs) or N-previously reported transmitted beams per group.
Claim 13: An apparatus, comprising: 

at least one processor; and 

at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: 

configure multiple reporting modes for multi-level based transmitter (TX) beam index reporting for a particular beam/antenna panel group from a plurality of beam/antenna groups, wherein the multiple reporting modes includes at least one of a full reporting mode configuration for the particular beam/antenna panel group, a full reporting mode configuration common for the plurality of beam/antenna panel groups, a differential reporting mode, and a partial reporting mode; 

select a reporting mode from the multiple reporting modes; and 

send a report based on the selected reporting mode.
Claim 27: An apparatus, comprising: 

at least one processor; and 

at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: 

configure at least one reporting mode for transmitter beam index reporting for a particular beam/antenna panel group from a plurality of beam/antenna groups, wherein the at least one reporting mode comprises at least one of a full reporting mode configuration for the particular beam/antenna panel group, a full reporting mode configuration common for the plurality of beam/antenna panel groups, a differential reporting mode, and a partial reporting mode; and 

send a report based on the configured at least one reporting mode.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘select a reporting mode from the multiple reporting modes’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘select a reporting mode from the multiple reporting modes’ as disclosed by the patented claim into the instant claim so as to effectively reduce signaling overhead in communication system).
Claim 14: wherein the full reporting mode configuration for the particular beam/antenna panel group includes at least one of: a beam/antenna panel group ID for an i-th group, a maximum reference signal received power (RSRP) value of the i-th group in dB, a relative power resolution window for the i-th group in dB, a pre-configured relative power resolution window in dB, a relative n-bit relative power offset value defining differential power offset with respect to the maximum RSRP value of the i-th group, and N-different TX beam indices for the i-th group.
 
Claim 28: wherein the full reporting mode configuration for the particular beam/antenna panel group comprises at least one of: a beam/antenna panel group identification for the particular beam/antenna panel group, a maximum reference signal received power (RSRP) value of the particular beam/antenna panel group, a relative power resolution window for the particular beam/antenna panel group in decibel (dB), a pre-configured relative power resolution window in dB, a relative n-bit relative power offset value defining differential power offset with respect to the maximum RSRP value of the particular beam/antenna panel group, and N-different transmitter beam indices for the particular beam/antenna panel group.
Claim 15: wherein the full reporting mode configuration common for the plurality of beam/antenna panel groups includes at least one of: a common report for the plurality of beam/antenna panel groups; and group-specific reporting.
Claim 29: wherein the full reporting mode configuration common for the plurality of beam/antenna panel groups includes at least one of: a common report for the plurality of beam/antenna panel groups, and group-specific reporting.
Claim 16: wherein the common report for the plurality of beam/antenna panel groups further comprises at least one of: a maximum reference signal received power (RSRP) value in dB associated over the plurality of beam/antenna panel groups, and one of a relative power resolution window common for the plurality of beam/antenna panel groups, and a pre-configured relative power resolution window in dB.
Claim 30: wherein the common report for the plurality of beam/antenna panel groups comprises at least one of: a maximum reference signal received power value associated with the plurality of beam/antenna panel groups, one of a relative power resolution window common for the plurality of beam/antenna panel groups, and a pre-configured relative power resolution window in dB.
Claim 17: wherein the group-specific reporting further comprises at least one of: a beam/antenna panel group ID, a relative n-bit relative power offset value defining differential power offset to a maximum reference signal received power (RSRP) value over the plurality of beam/antenna panel groups, and N-different TX beam indices for the i-th group.
Claim 31: wherein the group-specific reporting comprises at least one of: a beam/antenna panel group identification, a relative n-bit relative power offset value defining differential power offset to a maximum reference signal received power value over the plurality of beam/antenna panel groups, and N-different transmitter beam indices for a beam/antenna panel group.
Claim 18: wherein the differential reporting mode includes at least one of a single-level non-group-wise differential beam report and a multi-level non-group-wise differential beam report for N scheduled Channel State Information Reference Signal (CSI-RS) antenna ports (APs) or N- previously reported transmitted beams.
Claim 32: wherein the differential reporting mode includes at least one of a single-level non-group-wise differential beam report and a multi-level non-group-wise differential beam report for N scheduled Channel State Information Reference Signal (CSI-RS) antenna ports (APs) or N-previously reported transmitted beams.
Claim 7: wherein the single-level non-group-wise differential beam report further comprises at least one of: a maximum RSRP value over the plurality of beam/antenna panel groups; and N different 1-bit relative power offset value for each beam/antenna panel group.
Claim 33: wherein the single-level non-group-wise differential beam report comprises at least one of: a maximum reference signal received power value over the plurality of beam/antenna panel groups; and N different 1-bit relative power offset value for each beam/antenna panel group.
Claim 8: wherein the multi-level non-group-wise differential beam report for N scheduled CSI-RS APs or N-previously reported TX, for all beam groups, further comprises at least one of: a maximum reference signal received power (RSRP) value over the plurality of beam/antenna panel groups; and a relative power resolution value, only if a computed power resolution value differs X dB from a previously reported relative power resolution value.
Claim 34: wherein the multi-level non-group-wise differential beam report for N scheduled CSI-RS APs or N-previously reported transmitted beams, for all beam groups, comprises at least one of: a maximum reference signal received power value over the plurality of beam/antenna panel groups; and a relative power resolution value, only if a computed power resolution value differs X dB from a previously reported relative power resolution value.  
Claim 9: wherein the multi-level non-group-wise differential beam report for N scheduled CSI-RS APs or N- previously reported TX, for the plurality of beam/antenna panel groups, further comprises, for N TX beams, n-bit relative power offset from the maximum RSRP value over the plurality of beam/antenna panel groups. 
Claim 35: wherein the multi-level non-group-wise differential beam report for N scheduled CSI-RS APs or N-previously reported transmitter beams, for the plurality of beam/antenna panel groups, comprises, for N transmitter beams, n-bit relative power offset from the maximum RSRP value over the plurality of beam/antenna panel groups.
Claim 10: wherein the partial reporting mode includes at least one of multi-level partial beam report for N- previously reported TX beam indices with tracking TX beam tracking capability of L<N new TX beams, and multi-level partial beam report for N- previously reported TX beam indices with TX beam tracking capability of L<N new strongest TX beams.
Claim 36: wherein the partial reporting mode includes at least one of multi-level partial beam report for N-previously reported transmitter beam indices with tracking transmitter beam tracking capability of L<N new transmitter beams, and multi-level partial beam report for N-previously reported transmitter beam indices with transmitter beam tracking capability of L<N new strongest transmitter beam.
Claim 11: wherein the multi-level partial beam report for N- previously reported TX beam indices with TX beam tracking capability of L<N new TX beams further comprises at least one of: a maximum RSRP value over the plurality of beam/antenna panel groups; relative power resolution value is only reported if the computed power resolution value differs X dB from previously reported relative power resolution value.
Claim 37: wherein the multi-level partial beam report for N-previously reported transmitter beam indices with transmitter beam tracking capability of L<N new transmitter beams comprises at least one of: a maximum RSRP value over the plurality of beam/antenna panel groups, relative power resolution value is only reported if the computed power resolution value differs X dB from previously reported relative power resolution value.
Claim 12: wherein TX beam index comprises at least one of a configured reference signal (RS) resource, a RS resource index, and a RS antenna port, wherein RS comprises at least one of Channel State Information Reference Signal (CSI-RS), Demodulation Reference Signal (DMRS) of New Radio Physical downlink Control Channel (NR-PDCCH), NR_Physical Downlink Shared Channel (PDSCH) and a RS enabling beam management functionality.
Claim 38: wherein transmitter beam index comprises at least one of a configured reference signal (RS) resource, a RS resource index, and a RS antenna port, wherein RS comprises at least one of Channel State Information Reference Signal (CSI-RS), Demodulation Reference Signal (DMRS) of New Radio Physical downlink Control Channel (NR-PDCCH), NR_Physical Downlink Shared Channel (PDSCH) and a RS enabling beam management functionality.
Claim 19: apply source coding to further compress signalled bits using at least one of run-length and Lempel-Ziv.
 
Claim 39: wherein the apparatus is further caused to: apply source coding to further compress signalled bits using at least one of run-length and Lempel-Ziv.
Claim 13: An apparatus, comprising: 

at least one processor; and 

at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following: configure multiple reporting modes for multi-level based transmitter (TX) beam index reporting for a particular beam/antenna panel group from a plurality of beam/antenna groups, wherein the multiple reporting modes includes at least one of a full reporting mode configuration for the particular beam/antenna panel group, a full reporting mode configuration common for the plurality of beam/antenna panel groups, a differential reporting mode, and a partial reporting mode; 

select a reporting mode from the multiple reporting modes; and 

send a report based on the selected reporting mode.
Claim 40: An apparatus, comprising: 

at least one processor; and 

at least one non-transitory memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: configure at least one reporting mode for transmitter beam index reporting for a particular beam/antenna panel group from a plurality of beam/antenna groups, wherein the at least one reporting mode comprises at least one of a full reporting mode configuration for the particular beam/antenna panel group, a full reporting mode configuration common for the plurality of beam/antenna panel groups, a differential reporting mode, and a partial reporting mode; and 

send the configured at least one reporting mode to a user equipment.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘select a reporting mode from the multiple reporting modes’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘select a reporting mode from the multiple reporting modes’ as disclosed by the patented claim into the instant claim so as to effectively reduce signaling overhead in communication system).



Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463